QMfice        of tfy 9lttornep               QiSxerat
                                                    State of llCexa$
DAN MORALES
 ATTORNEY
       CENERAL                                         August 29,1997


   The Honorable John Vance                                   Opinion No. DM-449
   Dallas County District Attorney
   Administration Building                                    Re: Whether filing of appeal bond, or affidavit of
   411 EhnStreet                                              inability in lieu thereof, excuses justice court
   Dallas, Texas 75202                                        appellant from requirements of rule 143a (RQ-934)

   Dear Mr. Vance:

            You tell us that in Dallas County, when a case is appealed from a justice court to a county
   court, the Dallas County Clerk’s office processes the case as an original law suit’ and sends a notice
   directing the appellant to pay court fees totaling $155.00.2 Rule 143a of the Texas Rules of Civil
   Procedure deems an appeal l%oma justice court not perfected if the appellant fails to pay the court
   costs within twenty days after being notified to do so by the county clerk.3 If the appellant fails to
   pay the costs within the requisite time, the Dallas County Clerk’s office, relying upon rule 143a,
   returns all papers filed in the case to the justice court. You ask whether a party is excused from
   complying with rule 143a if the party posted an adequate appeal bond pursuant to rule 571 of the
   Texas Rules of Civil Procedure or filed an affidavit of inability pursuant to civil procedure rule 572.

           Rule 571 requires the appellant t%m a justice court to file an appeal bond within ten days
   Ram the date the judgment or the order overruling a motion for new trial was signed. Tex. R. Civ.
   P. 571. The bond must be filed with and approved by the justice, be made payable to the appellee,
   contain two or more good and sufficient sureties, and be conditioned that appellant shall prosecute
   the appeal to effect and pay off and satisfy any judgment which may be rendered against appellant
   on appeal. Id. The amount of the bond must be double the amount of the judgment; or, if the appeal
   is brought by a plaintiff whose claim was denied in whole or in part, the bond must be for double
   the amount of the costs incurred in the justice court plus the estimated costs in the county court,
   minus any amount the plaintiff may have paid on the costs. Id. Rule 572 allows an appellant who



            ‘An appeal from a justice court toa county court is tried de nova       Tex. R. Civ. P. 574b.

             Lou inform us that this sum comprises a judicial salary fee ($30); security fee ($5); record management fee
   ($5); clerk’s fee ($40); court reporter service fee ($15); bailiff fee ($30); law library fund fee ($15); appellate fee ($5);
   and mediation fund fee ($10).

              ‘Rule 143a provides: “If the applicant fails to pay the costs on appeal from a judgment of a justice of the peace
   or small claims court within twenty (20) days after beiig notified to do. so by the county clerk, the appeal shall be
   deemed not perfected and the county clerk shall return alI papers in said cause to the justice of tbe peace having original
   jurisdiction and the justice of the peace shall proceed as though no appeal bad been attempted.”
The Honorable John Vance - Page 2                     (DM-449)




is unable to pay the costs of appeal, or give security therefor, to file an afiidavit of inability swearing
to such facts. Tex. R. Civ. P. 572. Rule 573 deems an appeal from a justice court perfected when
either an appeal bond or an aftidavit of inability has been f11ed.~

         Your question regarding the effect of the filing of a rule 571 appeal bond is answered by
Almuhrubi v. Booe, 868 S.W.2d 8 (Tex. App.--El Paso 1993, no writ). In that case, a justice court
entered a default judgment against Mr. Almahrabi in the amount of $5,000, plus $40 in costs. Id.
at 9. Attempting to perfect his appeal to the county court at law, Mr. Almabrabi properly tiled a
$10,000 appeal bond in the justice court. Id. The El Paso County Clerk’s off& notified him that
the costs of the appeal must be paid to the clerk’s office within twenty days of the date of the notice
or, in accordance with rule 143a., the appeal would be deemed not perfected. Id. Mr. Almahrabi
failed to pay the costs to the county clerk within the requisite time, and the county court dismissed
the appeal for lack of jurisdiction. Id.

        The issue for the court of appeals was whether Mr. Almahrabi’s $10,000 appeal bond was
sufficient to perfect his appeal. Id. The court said:

                 In order to perfect an appeal to the county or district court from a justice
             court, an appellant must:

                      (1) file an appeal bond as required by Rule 571 or file an afftdavit of
             inability to pay under Rule 572; and

                     (2) pay to the county clerk, within 20 days a&r being notified to do
             so by the county clerk, the costs on appeal as required by Rule 143a.

                 Compliance with each of the above requirements is jurisdictional, and as
             the language in Rule 573 indicates, only compliance therewith will act to
             perfect the appeal.

Id. at 10 (footnote omitted). Mr. Ahnahrabi argued that the $10,000 appeal bond satisfied rules 571
and 143a The court disagreed. Rule 571 required appellant to file a bond in an amount double the
judgment The judgment against him was for $5,000, so his $10,000 bond covered the requirement
of rule 571. The amount of the bond was insufficient, however, to satisfy the $110 in appeal costs
requested by the county court. Id. Appellant did not comply with rule 143a, the appeal was not
perfected, and the county court was without jurisdiction to hear the case. Id.

       The Ahahrabi court reasoned that the appeal bond required by rule 571 for justice court
appeals is analogous to the supersedeas bond required by rule 47(a) of the Texas Rules of Appellate


          ‘Rule 573 provides: “when the bond, or tbe aflidavit in lieu thereof, provided for in the rules applicable to
justice courts, has been filed and the previous requ immnts have been complied with, the appeal shall be held to be
perfected.”




                                                          p.   2517
The Honorable John Vance - Page 3                          (DM-449)




Procedure for appeals from county and district courts to courts of appeals.’ The purpose of the
supers&as bond is to suspend execution of the judgment and secure the appellee against any loss
or damages occasioned by the appeal pending a final determination. Tex. R. App. P. 47(a). An
appellant to a court of appeals may also be required to file a cost bond, pursuant to appellate rule 40,
for the purpose of securing the trial court and the appellate court of the costs of appeal. See Vickery
v. Porche, 848 S.W.2d 855,856-57 (Tex. App.--Corpus Christi 1993, no writ) (stating purpose of
cost bond). A supersedeas bond may serve as a cost bond if it is sufficient to secure the costs. Tex.
R App. P. 47(a). Analogizing the rule 571 appeal bond to a supersedeas bond, the Almahrubi court
ruled that Mr. Ahnabrabi’s appeal bond did not satisfy the county court’s request for costs because
the amount of the bond was not in an amount sufficient to secure the costs.

        We wnstme the Abnahrubi court’s ruling to mean that if the appellant in that case had filed
an appeal bond in the amount of $10,110, he would have complied with rule 571 and rule 143a, and
his appeal would have been perfected. An appellant from a justice court who files an adequate
appeal bond pursuant to rule 571 complies with rule 143a if the bond is in an amount sufficient to
cover the costs of appeal.

         You advocate construing Almahrubi to require an appellant to comply with rule 143a
separately f?om rule 571. “Nothing in Rule 571,” you say, “appears to provide any protection for
the County Clerk.” The appeal bond required by rule 571 must be made payable to the appellee and
is made for the purpose of securing the appellee. Rule 143a, you argue, is intended to ensure that
court costs are paid to the county clerk if an appeal is to proceed. You would require an appellant
to comply with rule 143a even when the appellant is a plaintiff whose claim was denied in whole or
in part, in which case rule 571 requires that bond be in an amount sufficient to cover the estimated
costs in the county court. Tex. R. Civ. P. 571.

          We do not believe the Abmhrubi decision may be construed in that way. Although the court
stated that an appellant must comply with both rules 143a and 571, the court, analogizing a justice
court appeal bond to a supersedeas bond, stated that a supersedeas bond may serve as a cost bond
if it is sufficient to secure the costs. The court upheld the dismissal of Mr. Ahnahrabi’s appeal on
the grounds that the amount of the bond was insufficient. “Appellant is $110 short,” the court said.
Abmhrubi, 868 S.W.2d at 10. We can only assume that if Mr. Almahrabi’s bond had been in the
amount of $10,110, the court would have ruledthat his appeal was perfected.

        We tum now to your question regarding the effect of the filing of an affidavit of inability pur-
suant to rule 572. Rule 572 provides: “Where appellant is unable to pay the costs of appeal, or give



           ‘Rule 47(a) provides: “[A] judgmentdebtor may suspend the execution of the judgment by filing a good and
sufficient bond to be approved by tbe clerk, subject to review by the court on hearing, or making tbe deposit provided
by mle 48, payable to the judgment creditor in the amount provided below, conditioned that the judgment creditor shall
prosecute his appeal or wit of error with effect and, in case the judgment of the Supreme Court 01 court of appeals shall
be against him, he shall perform its judgment, sentence or decree and pay all such damages and costs as said court may
award against him.”




                                                          p.   2518
The Honorable John Vance - Page 4                          (DM-449)




security therefor, he shall nevertheless be entitled to appeal by making strict proof of such inability
within five days after the judgment or order overruling motion for new trial is signed . .” Tex. R.
Civ. P. 572. The aflidavit of inability may be contested by the appellee and, if the justice court
denies appellant’s right of appeal upon the affidavit, the matter will be heard by the county judge.
Id.

         Rule 572 recognizes the principle set out in the Texas Constitution that courts must be open
to all persons with legitimate disputes, not just those who can afford to pay the fees to get in. See
Tex. Const art I, 5 13 (“All courts shall be open and every person for an injury done him        shall
have remedy by due course of law.‘?; Gr@n Zndus.,Inc. v. Thirteenth Court ofAppeals, 934 S.W.2d
349,353 (Tex. 1996). The rule was intended to allow a person unable to pay costs or to give security
therefor to perfect an appeal. An appellant from a justice court who files an affidavit of inability
pursuant to rule 572 is not required to comply with a request for payment of costs made pursuant to
rule 143a in order to perfect an appeal6




          6Rule 145 of tbe Texas Rules of Civil Procedwe, which aknvs a party filing an original action to file an
affidavit of inability to pay costs, might also apply to appeals from justice courts, since justice court appeals are filed
as original actions and tied de nova. We do not believe that tbe rules require an appellant to file a rule 145 afiidavit
if an affkiavit has already been filed pursuant to rule 572.



                                                           p.   2519
The Honorable John Vance - Page 5               (DM-449)




                                       SUMMARY

               An appellant from a justice court who files an appeal bond in compliance
           with rule 571 of the Texas Rules of Civil Procedure also complies with rule
           143a of the rules if the bond is in an amount sufficient to cover the costs of
           appeal. An appellant from a justice court who files an affidavit of inability
           pursuant to rule 572 is not required to comply with a request for payment of
           costs made pursuant to rule 143a in order to perfect an appeal.




                                              DAN MORALES
                                              Attorney General of Texas

JORGE VEGA
First Assistant Attorney General

SARAH J. SHIRLEY
Chair, Opinion Committee

Prepared by Barbara Griffin
Assistant Attorney General




                                                p.   2520